DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 2008/0101731).
Carlson discloses a portable container for collecting and disposing of garbage and waste, comprising: container sidewalls including a flexible moisture impervious fabric for containing and holding the garbage and waste when placed therein (101, para 0024); a top opening (see Figs. 1, 2); a top closure mechanism for selective placement of the garbage and waste within the sidewalls of the portable container (103); a bottom opening (@301, see Fig. 7); and a bottom closure mechanism disposed proximate to the bottom opening and enabling selective gravity enabled disposal of the garbage and waste from the bottom of the portable container (701).
Carlson further discloses a garbage and waste liner securement mechanism disposed proximate the top opening (104).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2008/0101731) as applied to claim 1 above, and further in view of Brightman (US 8438706).
Carlson discloses all limitations of the claim(s) and further including a zipper extending across the bottom opening (para 0018) except does not expressly disclose the zipper specifically being substantially moisture impervious when disposed in a zipped and closed configuration as claimed.
However, Brightman teaches providing a carrying bag with a substantially moisture impervious zipper (20) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to replace the zipper taught by Carlson with a water impervious zipper as taught by Brightman, in order to prevent water from soaking through the zipper as taught by Brightman (col. 1, ll. 20-25).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2008/0101731) as applied to claim 1 above, and further in view of Pace et al. (US 7789114, hereinafter ‘Pace’).
Carlson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the magnetic closure mechanism as claimed, rather disclosing a drawstring.
However, Pace teaches constructing a carrying bag with either a drawstring closure or magnetic closing means, interchangeably (col. 11, ll. 14-21).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to replace the drawstring taught by Carlson with opposing magnetic elements as a closure as taught by Pace, in light of Pace specifically teaching the equivalence thereof (col. 11, ll. 14-21).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2008/0101731) as applied to claim 5 above, and further in view of Mackey (US 2014/0212072).
Carlson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the magnetic liner securement mechanism as claimed.
However, Mackey teaches constructing a carrying bag with either a magnetic liner securement mechanism as claimed (para 0011).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the magnets taught by Mackey with magnetic elements as a liner securement mechanism as taught by Mackey, in light of order to secure the liner therein as taught by Mackey (para 0011).
	When viewed in combination, Carlson as modified above discloses the magnetic liner securement mechanism including one or more foldable fabric flaps containing a magnetic and/or metallic element (fabric of Carlson into which magnets of Mackey are inserted/attached).

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2008/0101731) as applied to claim 1 above, and further in view of Hearst (US 5615853).
Carlson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the top opening expansion retention mechanism as claimed.
However, Hearst teaches providing a bag with a top opening expansion retention mechanism (12); the top opening expansion retention mechanism including a spring (30) and a tensioner (32); the spring being a substantially flat spring in an untensioned state (see Figs. 2, 4, ‘substantially’ eliminates the requirement to be completely flat); the tensioner including a cord coupled to opposing ends of the spring (see Figs. 2, 4); reduced effective length between opposing ends of the tensioner causes the spring to bend and retain an increased two dimensional top end opening area for placement of the garbage and waste within the sidewalls of the portable container (see Figs. 1 and 5-7); and the tensioner including a lockable fitting configured to reduce an effective length of the tensioner between connected ends of the spring (66, lockable in the opening/groove of spring 30).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the opening mechanism taught by Hearst to the bag taught by Carlson, in order to facilitate the pushing, sweeping, or raking of refuse or other material into the bag as taught by Hearst (col. 2, ll. 25-30).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2008/0101731) as applied to claim 1 above, and further in view of Catenaccio (US 4094351).
Carlson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the roll top closure mechanism as claimed.
However, Catenaccio teaches providing a bag with a top closure mechanism including a loop disposed on a cord (43) and button (44) coupled to an exterior of a sidewall of the portable container so as to fold the top of the portable container thereby further securing the top opening in a closed position (see Figs. 1, 4).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the top closure mechanism taught by Catenaccio to the bag taught by Carlson, in order to close the top of the bag as taught by Catenaccio (col. 2, ll. 25-26).

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2008/0101731) as applied to claim 1 above, and further in view of Nelson et al. (US 5879083, hereinafter ‘Nelson’).
Carlson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the roll bottom mechanism as claimed.
However, Nelson teaches providing a bag with a roll-bottom retention mechanism; the roll-bottom retention mechanism comprising a strap and buckle (30a, 30b) for retaining a rolled-bottom configuration of the portable container so as to reduce an effective size of the portable container.  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the roll bottom retention mechanism taught by Nelson to the bag taught by Carlson, in order to provide a reusable bag with a bottom bag closure that is simple to produce, simple to use, easily cleaned after use, and can accommodate residual liquids without leaking as taught by Nelson (col. 1, ll. 50-55).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2008/0101731) as applied to claim 1 above, and further in view of Harlan (US 2012/0234251) and Brightman (US 8438706).
 	Carlson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the front pocket as claimed.
However, Harlan teaches a similar device being provided with a moisture impervious front pocket including an opening for holding items and extra garbage and waste liners (150) and a liner access opening and compartment for accessing garbage and waste liners stored therein (312); and Brightman discloses a substantially moisture impervious zipper (20) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the dispensing pocket taught by Harlan to the carrying bag taught by Carlson, in order to allow extra disposable bags to be carried as taught by Harlan (Abstract).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to replace the closure taught by Harlan with a water impervious zipper as taught by Brightman, in order to prevent water from soaking through the zipper as taught by Brightman (col. 1, ll. 20-25).

Claim(s) 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2008/0101731) as applied to claim 1 above, and further in view of Shen (US 2013/0292441).
Carlson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the connectors as claimed.
However, Shen teaches providing a carrying bag with one or more container strap connectors coupled to the portable container for connecting the portable container to one or more straps for carrying the portable container (A-D); including two side container strap connectors coupled to opposing sidewalls of the portable container (B, C); a top container strap connector coupled to a top of the portable container (A); one or more straps including strap connectors for connecting to the container strap connectors (104, 112); and the straps being connectable to the portable container so as to carry the portable container in a backpack configuration, a waistline carrying configuration, a cross-body, over-the-shoulder, and/or handle carrying configuration (functional/intended use recitation).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the connectors and straps taught by Shen to the carrying bag taught by Carlson, in order to allow the bag to be carried in differing orientations as taught by Shen (Abstract).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2008/0101731) as applied to claim 1 above, and further in view of Miller (US 2011/0204114).
Carlson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the MOLLE webbing as claimed.
However, Miller teaches providing a carrying bag with a Molly webbing disposed proximate the top opening (see Fig. 4A).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the MOLLE webbing taught by Miller to the carrying bag taught by Carlson, in order to attach the bag to a user’s other equipment or clothing as taught by Miller (para 0039).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 6, 2022